Exhibit 10.2

 

[g104251kqi001.gif]

AeroVironment, Inc.
900 Innovators Way
Simi Valley, CA 93065
Phone: 805-581-2187
Fax: 805-581-4512

 

April 28, 2016

 

 

 

Cathleen S. Cline

 

 

 

Re:                           Consulting Agreement with AeroVironment, Inc.

 

Dear Cathy:

 

We are pleased to send this letter setting forth the consulting agreement
between AeroVironment, Inc. (the “Company”) and you (“Consultant”). To confirm
your acceptance of the Company’s offer of engagement and your agreement to abide
by the provisions it sets forth, please sign this letter agreement in the space
indicated below.

 

1.                                           Consulting Services. Effective as
of May 1, 2016 (the “Effective Date”), the Company hereby engages Consultant,
and Consultant hereby accepts the engagement by the Company, on terms and
conditions set out in this letter agreement. The Consulting Services shall
include, without limitation, providing the following:

 

o                                       Review with and provide requested input
to Gino Cesario on the following:

 

§                                         Define and document all pending
strategic initiatives

 

§                                         Document lessons learned from previous
strategic initiatives

 

§                                         Medical/dental insurance plans prior
to open enrollment periods

 

o                                       Conduct monthly call with Gino Cesario
to review questions about current practices and impact on future change
considerations

 

o                                       Transition all vendor relationships to
Gino Cesario to ensure a seamless change

 

o                                       Transition all internal files, in all
known media to Gino Cesario

 

o                                       Be available, with advanced notice for
miscellaneous discussions on personal, past experiences with AV operations and
indirect/direct staff

 

From time to time as requested, Consultant shall provide a report describing her
activities, analysis and recommendations relating to the above scope of work.

 

--------------------------------------------------------------------------------


 

Cathleen S. Cline

April 28, 2016

Page 2

 

 

 

2.                                                      Term. It is intended
that the termination of employment and the commencement of the consulting
arrangement occur contemporaneously at midnight on April 30, 2016/12:01
a.m. May 1, 2016 to enable the continuity of service  contemplated by the 2006
Equity Incentive Plan, as amended and restated (the “2006 Plan”), so that a
“Termination of Service” does not occur under the 2006 Plan.This letter
agreement shall remain in effect up to and including April 30, 2017 (the
“Term”), unless it is terminated earlier as provided in this agreement.

 

3.                                             Devotion of Time. From and after
the Effective Date, you agree to devote sufficient hours per week to adequately
perform the Consulting Services requested by the Company, with flexibility in
scheduling your time spent on Consulting Services according to the needs and
convenience of both parties.  During your engagement, you shall use your best
efforts, skills, and abilities to perform the Consulting Services. Subject to
the conditions in paragraph 9 below, and provided it does not interfere with
your obligations set forth in this agreement , during your engagement you may
provide consulting services to other persons or organizations or form, manage
and operate a business.

 

4.                                     Compensation

 

(a)                               As compensation for your services to the
Company as a consultant, you shall receive:

 

1.                                    A retainer of Two Thousand Dollars
($2,000) per month for the Consulting Services, payable by the 15th day of the
following month.

 

2.                                    You will continue to be eligible to
participate in the medical, hospitalization and prescription benefits under the
medical benefits program in which you currently participate until the date on
which this Consulting Agreement terminates. Until the termination of the
Consulting Agreement, AV will continue to pay the costs attributable to AV as
the sponsor of the medical plan and will pay your medical plan premium but not
other costs that are normally paid by plan participants (e.g., co-pays,
deductibles, non-covered costs of medical treatment, out of network etc.). After
your Consulting Agreement terminates, the Company has been advised that you will
be eligible to continue your participation in the medical plan for up to 18
months pursuant to COBRA, at your sole expense and without any financial
contribution by the Company. If during the term of this Consulting Agreement,
the Company changes the medical plan options generally provided to employees and
no longer makes available to employees the existing medical plan in which you
participate or if for any reason the Company is unable to provide you with the
medical benefits contemplated above, the Company shall make available to you
participation in a medical plan providing substantially similar benefits and
coverages.

 

(b)                                       As set forth in the Separation
Agreement by and between the Company and you, provided that, and for so long as,
you remain engaged as a consultant with the Company, you shall be entitled to
continued vesting of the stock options and restricted stock awards described on
Exhibit A and upon the Termination of Service (as defined in the award agreement
and 2006 Plan), your stock options will cease vesting and you will have three
months to exercise any then-vested stock options, after which such stock options
will be forfeited without compensation . Upon Termination of Service, the
vesting of your restricted stock awards will cease

 

--------------------------------------------------------------------------------


 

Cathleen S. Cline

April 28, 2016

Page 3

 

 

 

and any unvested restricted awards (i.e., Unreleased Shares) will terminate and
be forfeited. Your Termination of Service will occur upon the earlier to occur
of the following: (i) the expiration of this Consulting Agreement on April 30,
2017, (ii) your earlier death or Disability or (iii) the termination of your
employment or Consulting Agreement with the Company for cause. The rights and
obligations associated with your stock options and restricted stock awards are
governed by the terms and conditions of the 2006 Plan and your grant documents. 
In the event of any inconsistency between this letter and such documents, the
terms contained in the 2006 Equity Incentive Plan and your grant documents shall
govern.

 

(c)                                        You are responsible for your own
expenses. The Company only will reimburse you for business expenses that the
Company has approved in advance in writing, provided that such expenses are
reasonable and properly documented and reported.

 

5.                                             Independent Contractor
Relationship..  You enter this agreement as, and will remain throughout the term
of this agreement, an independent contractor. You are not and shall not be
entitled to the rights or benefits afforded to the Company’s employees
including, without limitation, disability or employment insurance, worker’s
compensation, medical insurance, vacation, sick leave, or any other employment
benefit, except as described in paragraph 4(a)(2).

 

6.                                              Tax Matters. You understand and
agree that you are solely responsible for all income and other tax obligations,
if any, including but not limited to necessary reporting and payment
obligations, if any, which may arise as a consequence of any payment under this
agreement. You agree to indemnify the Company for any claims, costs, losses,
fees, penalties, interest, or damages suffered by the Company resulting from
failure to comply with this provision.

 

7.                                               Termination of Consulting
Agreement.  Subject to your continuing obligations to comply with the covenants
contained in Sections 3, 8 and 9 of this agreement, which shall survive any
termination by Consultant, you may terminate this agreement for any reason or no
reason at all, with thirty (30) days advance written notice. The Company may
terminate this agreement for cause. Failure to comply with your obligations
under Sections 3, 8 and 9 or a material breach of this agreement shall
constitute “cause” under this agreement. Should the Company ever discover at a
later date that you previously had engaged in conduct constituting cause for
termination of this Agreement, you shall be required to repay to the Company all
economic benefit you derived from the agreement after the date of such conduct
constituting cause, i.e., all retainer payments made to you under
Section 4(a) and all monies you received from the vesting of your stock options
and restricted stock awards under Section 4(b). Subject to your reasonable
business commitments following the termination of your status as a consultant
with the Company, you agree to and shall be available to cooperate with the
Company and any of its designees, as well as their outside counsel, and provide
information with regard to any past, present, or future matters that relate to
or arise out of the services you provided to the Company as an employee or a
consultant.

 

8.                                             Confidentiality; Work Product and
Company Property.

 

(a)                                 You acknowledge that you may acquire in
connection with your engagement with the Company, Confidential Information (as
defined below) relating to the Company. Accordingly, you agree that, without the
prior written consent of the Company, you shall not, at any

 

--------------------------------------------------------------------------------


 

Cathleen S. Cline

April 28, 2016

Page 4

 

 

 

time, disclose to any unauthorized person or otherwise use any of the Company’s
trade secrets or Confidential Information for any reason other than the
performance of your Consulting Services in furtherance of the business of the
Company, except as requested or required to be disclosed by judicial or
administrative process or by regulatory or supervisory authority or other
requirement of law or directive of any governmental authority.  In the event
that you are required by law to disclose any Confidential Information, you shall
promptly notify the Company in writing prior to any such disclosure, which
notification shall include the nature of the legal requirement and the extent of
the required disclosure, and you shall cooperate with the Company’s efforts to
object to the disclosure or obtain a protective order. “Confidential
Information” means information you have actual knowledge or possession of
relating to existing products, product ideas or enhancements, processes,
know-how, machines, designs, drawings, software, formulas, test data, marketing
data, business plans and strategies, business models, competitive analysis, and
market analysis, not already public or generally known outside the Company. You
acknowledge that all the foregoing information is proprietary to the Company and
is a special, valuable and unique asset of the business of the Company.

 

(b)                              You agree that all memoranda, lists, notes,
records and other documents or papers (and all copies thereof) relating to the
Company, whether written or stored on an electronic media system, made or
compiled by you, or on your behalf, in the course of your engagement with the
Company or made available to you in the course of your engagement with the
Company shall be the property of the Company and shall, unless otherwise agreed
to by the Company, be delivered to the Company promptly upon the termination of
your engagement with the Company.  In the case of electronically stored
property, you shall make all reasonable efforts to return or destroy such
property, at the Company’s option, within three (3) days after the date of your
termination of engagement with the Company.

 

9.                                              Disclosure of Other Work. You
hereby acknowledge that, because you may be given access to the Company’s
Confidential Information and/or trade secrets as part of your engagement, the
Company has a right to know if you begin performing services for any other
business or enterprise during the Term of this agreement.  Therefore, you agree
that, if you decide to perform any services of any kind for any other business
or enterprise, or participate in the creation of any business or enterprise,
during the period of your engagement under this agreement, you will immediately
disclose to the Company your intention to undertake such activity before
assuming such position or performing such services.  Failing to provide such
advance notice will constitute a material breach of this agreement and entitle
the Company to terminate this agreement for cause. The Company shall have five
business days to consider and respond to any such request. You understand and
agree that the Company has the right to terminate this agreement if it
determines, in its sole discretion, that it would present an unacceptable level
of risk to allow you to continue to have access to the Company’s Confidential
Information while also performing services for a particular business or
enterprise.  In that event, the Company shall be entitled to terminate this
agreement immediately in writing for cause, and no further payments will be due
to you

 

10.                                     Representations.  You hereby acknowledge
that the provisions of Sections 8 and 9 of this letter agreement are
(a) conditions of your engagement, (b) reasonable, and (c) necessary for the
protection of the Company.

 

11.                                    Exclusive Remedy. You acknowledge that,
other than the payments described in Section 4 or under applicable law, you
shall have no claims against and will have no entitlement to any

 

--------------------------------------------------------------------------------


 

Cathleen S. Cline

April 28, 2016

Page 5

 

 

 

other payments or benefits from the Company or any affiliate thereof at any time
during your engagement, upon termination of your engagement or breach by the
Company of this letter agreement.

 

12.                                      Notices. Any notice or other
communication required or that may be given hereunder shall be in writing and
shall be delivered personally or sent by internationally recognized overnight
courier ( e.g. FedEx) and shall be deemed given when received, as follows:

 

If to the Company, to:

 

AeroVironment, Inc.
900 Innovators Way

Simi Valley, CA 93065
Attention:  Doug Scott

 

If to you, to the address set forth on the first page hereof.

 

Either Party may change the designation of its notice address by delivering a
written notice to the other Party.

 

13.                                        Miscellaneous Provisions .

 

(a)                                         This letter agreement is entered
into by the Company in consideration of your special and unique skills and
capacities, is personal to you, and shall not be assignable by you. This letter
agreement shall be assignable by the Company to any successor to all or a
substantial portion of the Company’s business.

 

(b)                                         This letter agreement shall be
governed by and construed in accordance with the laws of the State of California
applicable to agreements made and/or to be performed in that state, without
regard to any choice of law provisions thereof.

 

(c)                                       You and the Company agree to resolve
any disputes with each other through final and binding arbitration in accordance
with the arbitration provision set forth in paragraph (h) of the Separation
Agreement between the Company and you.  For example, this includes any dispute
about the validity of this agreement or any breach of this agreement. This
agreement to arbitrate does not apply to government agency proceedings. You
acknowledge that you understand this section’s arbitration requirements and that
arbitration would be in lieu of a jury trial.  Further in the event of any
dispute relating and/or arising out of this letter agreement, the prevailing
party shall be entitled to all attorneys’ fees and costs, including appellate
and post-judgment.

 

(d)                                       The headings in this letter agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning of terms contained herein. This letter agreement may be executed in
two (2) or more counterparts, each of which shall be deemed an original but all
of which shall constitute one and the same instrument, and it shall not be
necessary in making proof of this letter agreement to produce or account for
more than one such counterpart. The Parties agree that any ambiguities in this
letter agreement shall not be construed against the Company as the drafter of
this letter agreement, and you agree to waive any such claims.

 

--------------------------------------------------------------------------------


 

Cathleen S. Cline

April 28, 2016

Page 6

 

 

 

(e)                                         No provisions of this letter
agreement may be amended, modified, waived or discharged except as agreed to in
writing by you and the Company.

 

This letter agreement supersedes any and all existing and contemporaneous
agreements, oral or written, between you and the Company or any representative
thereof relating to the terms and conditions of your consultancy with the
Company, except that your previously executed Patent and Confidentiality
Agreement and paragraph 7 and 8 above shall remain in full force and effect
consistent with their terms after the termination of this letter agreement. You
hereby agree that any agreements entered into between you and the Company after
the Effective Date shall be in writing and signed by you and the other party to
such agreement (if any) in order to be effective, and that no oral agreements
between such parties will be effective. You are not entitled to any other
payments or benefits except as expressly provided for herein.

 

 

 

ACCEPTED AND AGREED:

 

 

 

AEROVIRONMENT, INC.

 

 

 

 

 

/s/ Wahid Nawabi

 

By:

Wahid Nawabi

 

Its:

Chief Executive Officer and President

 

 

 

 

 

CATHLEEN S. CLINE

 

 

 

/s/ Cathleen S. Cline

 

Signature

 

 

 

 

 

Date:

4/28/2016

 

--------------------------------------------------------------------------------